Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 1 of 11 PageID #: 146




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------x
SEAN BARNHILL,

                          Petitioner,
                                                               MEMORANDUM & ORDER
                 -against-
                                                                    16 CV 3085 (RJD)
SUPERINTENDENT,

                           Respondent.
-----------------------------------------------------x
DEARIE, District Judge.

          Before the Court is petitioner Sean Barnhill’s application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. He claims that his plea of guilty to first-degree manslaughter

charges brought by a Superior Court Information rather than indictment “was unlawfully induced

and not made voluntarily” because “the lower court provided no oral explanation of the grand-

jury rights [he] was waiving by agreeing to proceed” under the information. ECF No. 4 (Am.

Pet.) at 4.

          For the reasons set forth below, the application is denied and the petition dismissed.



                                        FACTUAL BACKGROUND

          A fatal shooting occurred outside a Queens housing complex on March 2, 2012, shortly

after midnight. The crime was monitored in real time and captured on New York City Police

Department closed-circuit video surveillance. ECF No. 8 (state’s appellate brief) at p. 24.1

According to the State, the video shows the victim running from petitioner and another




1
    The footage is not part of the record but petitioner does not dispute the State’s account.
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 2 of 11 PageID #: 147




individual and collapsing on the ground, where petitioner appears to shoot him a second time.

Police apprehended petitioner seconds later.

          Petitioner was initially charged by complaint dated March 2, 2012 with second-degree

murder, N.Y.P.L. § 125.25(1), a class A-1 felony, and four counts of criminal possession of a

weapon in the second degree, N.Y.P.L. § 265.03(1)(b), a class C felony. Petitioner was 19 at the

time and told police, inter alia, that he fired his weapon because he believed the victim was

reaching for something and he was scared. ECF No. 8 (Petitioner’s Appellate Brief) at pp. 4-5.

In a subsequent complaint and Superior Court Information (SCI) 508/13, the state dropped the

weapons charged and reduced the murder charge to first-degree manslaughter, N.Y.P.L. §

125.20(1), a class B felony.

          Accompanied by counsel, petitioner entered a plea of guilty to the manslaughter charge in

S.C.I. 508/13 in Supreme Court, Queens County, on February 19, 2013. The colloquy included,

in relevant part, the following:

                 Court:         Alright. Sean Barnhill, I have before me two
                                Superior Court Informations, 508 and 510 and also
                                waiver of right to appeal concerning these two
                                cases.2 Do you want to confer?

                 Defense
                 Counsel:       I am just showing him copies of the Superior Court
                                Information.

                 Court:         I have copies here to[o], the copies that you signed
                                and also waiver of right to appeal concerning these
                                two cases. Did you sign all these documents here
                                before me in open Court with your lawyer by your
                                side?

                 Petitioner:    Yes.

2
    The language used by the court to reference the relevant documents is discussed infra at p.4.

                                                   2
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 3 of 11 PageID #: 148




               Court:          Did your lawyer who is still standing by your side
                               discuss these documents with you, you understood
                               what you were signing and what rights you are
                               giving up by signing these documents?

               Petitioner:     Yes.

               Court:          Did you sign voluntarily because you wanted to?

               Petitioner:     Yes.

               Court:          Did anybody threaten[ ] you or coerce you or offer
                               you money to get you to sign?

               Petitioner:     No.

               Court:          I find the waivers and consents were knowingly and
                               voluntarily executed by [petitioner]

ECF No. 8-1 (Transcript of Plea) at pp. 3-4.

       Petitioner, through counsel, then waived further reading of the charges. Id. at 4.

Responding to questions from the court, petitioner stated that he was pleading guilty of his own

free will and that he discussed pleading guilty with his attorney. Id. The court then explained

that, by pleading guilty, petitioner was giving up his right to trial, the presumption of innocence,

the right to confront and cross-examine witnesses, the right to call witnesses on his own behalf,

and the right to remain silent, and petitioner stated that he understood. Id. at 4-5. Petitioner then

admitted that he was guilty of manslaughter in the first degree, answering in the affirmative

when the court asked whether, acting in concert with another and with the intent to cause serious

physical injury, he caused the death of Darryl Adams on March 2, 2012. The court accepted the

plea and confirmed that petitioner’s “promised sentence” would be 25 years in prison plus five

years’ post-release supervision. Id. at 6. At sentencing on March 19, 2013, the court sentenced

petitioner, as promised, to 25 years plus 5 years’ supervised release.

                                                  3
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 4 of 11 PageID #: 149




       Several features of the court’s reference to “informations” in the plural at the plea

proceeding are addressed in the parties’ state appellate briefs and offer clarity here. First, two

distinct S.C.I.s were before the court; when entering the plea that is the basis of the conviction he

challenges here, petitioner also pled guilty to assault in the second degree, arising out of a

separate incident unrelated to the claim in this petition, under a separate S.C.I., number 510/13.

       Second, as addressed at both the plea and sentencing proceedings, petitioner’s two pleas

were part of a negotiated global disposition resolving five other open matters in Queens County,

including several pending felony cases that were either to be dismissed as covered under the

current plea or involved pleas with concurrent terms of incarceration. ECF No. 8-1 at 6-8 (plea)

and 12-14 (sentencing).

       Third, the state explains that “while the court … referred to the documents that

[petitioner] signed as ‘two Superior Court Informations,’ it is fair to infer that the court was

referring to the Superior Court Waiver forms attached to the Superior Court Informations”

because “[t]he Superior Court Waiver was the only form in the S.C.I. paperwork that required

[petitioner’s] signature.” ECF No. 8 (State App. Br.) at 21 n.4. Further, according to the state’s

appellate brief, “examination of the Superior Court Waiver and the text of S.C.I. 508/13

demonstrates that they advise [petitioner] that he had the right to be prosecuted by grand jury

indictment, that he was waiving that right and consenting to be prosecuted by Superior Court

information, and that the Superior Court Information will have the same effect as an indictment

filed by the grand jury.” ECF 8 (State Appellate Brief) at 40. See generally N.Y. Const., art. I, §

6 (authorizing waiver of indictment by grand jury); N.Y.C.P.L. § 195.10 (providing that a

defendant may waive grand jury indictment and consent to be prosecuted by superior court

information).

                                                  4
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 5 of 11 PageID #: 150




       Respondent did not furnish this Court with a copy of the Superior Court Waiver that it

says petitioner signed. It is clear, however, from the narrowness of petitioner’s claim on appeal

and here that he does not dispute the contents of the document or the fact that he signed it. As

noted, he claims that his plea is invalid because “the lower court provided no oral explanation of

the grand-jury rights [he] was waiving by agreeing to proceed under a Superior Court

Information.” Am. Pet. at 4. The same claim was the only claim he raised on direct appeal. See

ECF No. 8 (petitioner’s appellate brief) at 7 (sole point heading claims that plea invalid

“[b]ecause the court provided no oral explanation of the grand-jury related rights [petitioner] was

waiving”).

         The Appellate Division rejected this claim and affirmed petitioner’s conviction. People

v. Barnhill, 130 A.D.3d 839 (2d Dep’t 2015), lv. app. denied, 27 N.Y.3d 991 (2016). The

Appellate division held, first, that petitioner’s challenge to the validity of his waiver of

indictment was not forfeited by his plea of guilty or waiver of right to appeal; second, that the

claim did not require preservation; and third, that “his waiver of indictment was valid.” Id. at

839 (citing, inter alia, N.Y. Const., art. I, § 6 and N.Y.C.P.L. §§ 195.10, 195.20).



                                           DISCUSSION

       When the Appellate Division has denied a petitioner’s claim on the merits, the sole

question before this Court, ordinarily, is whether that decision is “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States.” 28 U.S.C. § 2254(d)(1), as amended by the Antiterrorism and Death

Penalty Act of 1996 (“AEDPA”). For purposes of habeas review, “clearly established Federal

law” refers to holdings of the United States Supreme Court, and not an appellate court's

                                                   5
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 6 of 11 PageID #: 151




interpretation or extension of such holding. See Carey v. Musladin, 549 U.S. 70, 74 (2006)

(“[C]learly established Federal law ... refers to the holdings, as opposed to the dicta, of [the

Supreme] Court’s decisions as of the time of the relevant state-court decision.” (emphasis added)

(quotation marks omitted)). See also Rodriguez v. Miller, 537 F.3d 102, 109 (2d Cir. 2008)

(“[I]n the past we (and other courts) occasionally have relied on our own precedents to interpret

and flesh out Supreme Court decisions to decide variegated petitions as they come before us. It

would appear that we can no longer do this.”), cert. denied, 552 U.S. 1262 (2008).

       The “contrary to or unreasonable application” standard codified by AEDPA “means that

a state court’s ruling must be so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.” Shoop

v. Hill, 139 S. Ct. 504, 506 (2019) (internal quotations and citations omitted). See also Virginia

v. Le Blanc, 137 S. Ct. 1726, 1728 (2017) (“In order for a state court’s decision to be an

unreasonable application of this Court’s case law, the ruling must be objectively unreasonable,

not merely wrong; even clear error will not suffice”) (internal quotations and citations omitted);

Orlando v. Nassau Cty. Dist. Attorney’s Office, 915 F.3d 113, 121 (2d Cir. 2019) (“unreasonable

application” standard of § 2254(d)(1) is a “bar [that] is not reached where fairminded jurists

could disagree on the correctness of the state court’s decision”) (internal quotation and citation

omitted), cert. denied, 140 S. Ct. 2792 (2020).

       Here, however, the Appellate Division could not have misapplied the holding of a

Supreme Court decision when rejecting petitioner’s claim because that claim does not implicate

the federal Constitution or federal law. See Branzburg v. Hayes, 408 U.S. 665, 688 n. 25

(“indictment by grand jury is not part of the due process of law guaranteed to state criminal

defendants by the Fourteenth Amendment,” citing Hurtado v. California, 110 U.S. 516 (1884));

                                                  6
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 7 of 11 PageID #: 152




Peters v. Kiff, 407 U.S. 493, 496 (1972) (“[T]he Fifth Amendment right to a grand jury does not

apply in a state prosecution.”); LanFranco v. Murray, 313 F.3d 112, 118 (2d Cir. 2002)

(reversing grant of habeas relief, holding that “the district court erred in applying the Fifth

Amendment’s right to a grand jury indictment in this case because this provision of the Bill of

Rights has not been incorporated against the states through the Fourteenth Amendment”)

(citations omitted); People v. Iannone, 45 N.Y.2d 589, 593 n. 3, (1978) (“The right to indictment

by a Grand Jury in New York is dependent solely upon [the] State Constitution, since the Grand

Jury provision contained in the Fifth Amendment to the Federal Constitution is not applicable to

the States”).

       Accordingly, petitioner’s claim that his plea is invalid because the court did not orally

explain his waiver of indictment is not cognizable here. See, e.g., Curry v. Griffin, 2012 WL

1379674, at *5 (E.D.N.Y. Apr. 20, 2012) (habeas petitioner’s claim that “waiver of indictment

was invalid” is “not cognizable on federal habeas review”); Bennefield v. Kirkpatrick, 2008 WL

623209, at *2 (W.D.N.Y. Mar. 4, 2008) (“Courts in this circuit consistently have recognized that

a defendant’s right to a grand jury is a matter of New York state law”) (collecting cases). See

generally Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions. In conducting

habeas review, a federal court is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States.”); Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

(“federal habeas corpus relief does not lie for errors of state law”); Garner v. Lee, 908 F.3d 845,

860 (2d Cir. 2018) (“28 U.S.C. § 2254 allows a court to entertain a habeas petition ‘only on the

ground that [an individual] is in custody in violation of the Constitution or laws or treaties of the

United States’”) (quoting, 28 U.S.C. § 2254(a)).

                                                   7
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 8 of 11 PageID #: 153




       In any event, nothing in the record or New York jurisprudence suggests that the

Appellate Division misapplied New York law when concluding that petitioner’s “waiver of

indictment was valid.” Barnhill, 130 A.D.3d at 839. Article 195 of the New York’s Criminal

Procedure Law, which authorizes waiver of indictment, requires, in relevant part, that such

waiver be “evidenced by a written instrument,” that such instrument include a statement that the

defendant is aware of “his right to be prosecuted by indictment filed by grand jury,” and a

statement that he “waives such right and consents to be prosecuted by superior court information

to be filed by the district attorney.” C.P.L. § 195.20. The statute specifies that the “written

waiver shall be signed by the defendant in open court in the presence of his attorney.” Id. The

statute further provides that “[t]he court shall determine whether the waiver of indictment

complies with” the written instrument requirements and “[i]f satisfied that the waiver complies

with such provisions, the court shall approve the waiver and execute a written order to that

effect.” C.P.L. § 195.30.

       As noted, petitioner does not dispute that the waiver of indictment was included in the

documents he signed in open court. He nevertheless insists that that waiver—and therefore his

plea—was not valid without an oral explanation from the court of the grand-jury right being

waived. But the New York statute includes no such requirement, and no New York decision of

which this Court is aware requires an oral colloquy between a defendant and the court on the

subject of grand-jury rights in order to satisfy C.P.L. §195. To the contrary, respondent’s state

appellate brief cites a body of New York Appellate Division decisions, including those relied on

by the Appellate Division when affirming petitioner’s conviction, summarily affirming

indictment waivers in which the courts remark only that the waiver complied with C.P.L. Article

195. See Barnhill, 130 A.D.3d at 839; ECF No. 8 at 45-51.

                                                  8
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 9 of 11 PageID #: 154




        In sum, for all of the foregoing reasons, petitioner’s claim that his waiver of indictment

was invalid fails to establish a basis for habeas relief.

        Finally, to the extent petitioner seeks to advance here a slightly broader claim than he

presented in state court, that broader claim would also fail as a basis for habeas relief. As noted,

the sole “supporting fact” offered in the petition is the state court’s failure to provide an oral

explanation of the grand jury rights petitioner was waiving, but petitioner also asserts, without

additional factual support, that his plea was “unlawfully induced, or not made voluntarily with

understanding of the nature of the charge and the consequences of the plea.” ECF No. 4 (Am.

Pet.) at 4.

        This feature of petitioner’s claim is plainly unexhausted, as there is no hint of it in his

appellate brief, and unexhausted claims cannot form a basis for habeas relief. See generally 28

U.S.C.§ 2254(b)(1)(A) (“An application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court shall not be granted unless it appears that [ ]

the applicant has exhausted the remedies available in the courts of the State”); Picard v. Connor,

404 U.S. 270, 275 (1971) (discussing exhaustion requirement); Daye v. Attorney Gen. of State of

New York, 696 F.2d 186, 191 (2d Cir. 1982) (same). Because petitioner cannot return to state

court to seek leave a second time to seek to exhaust the claim, it is deemed exhausted but

procedurally barred. See, e.g., Mitchell v. Griffin, 2019 WL 6173788, at *5 (E.D.N.Y. Nov. 20,

2019) (collecting authorities). Petitioner’s pro se papers do not even address this aspect of the

coercion and involuntariness allegations or purport to show the required cause and prejudice that

could in theory lift the procedural bar. See generally Harris v. Reed, 489 U.S. 255, 262 (1989);

Wainwright v. Sykes, 433 U.S. 72, 87 (1977).



                                                   9
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 10 of 11 PageID #: 155




        In any event, were these assertions of coercion and lack of understanding even cognizable

 here, they would not form a basis for habeas relief because they simply have no support in the

 record. To the contrary, the record plainly refutes them. At the plea, petitioner stated to the

 court, under oath, that he signed his plea agreement voluntarily and because he wanted to, that

 nobody threatened him or coerced him or offered him money to get him to sign, and answered in

 the affirmative when the court asked whether he was pleading guilty of his own free will. He

 also admitted that he caused the death of Darryl Adams on March 2, 2012. Likewise, with

 respect to knowingness, petitioner signed the plea in open court with counsel by his side and

 answered in the affirmative when the court asked whether he understood what he signed. These

 “[solemn] declarations in open court carry a strong presumption of verity,” Blackledge v.

 Allison, 431 U.S. 63, 74 (1977), and “are generally treated as conclusive in the face of the

 defendant’s later attempt to contradict them.” Adames v. United States, 171 F.3d 728, 732 (2d

 Cir. 1999) (citations omitted). No remark about compromised physical or mental condition, nor

 suggestion of hesitation on petitioner’s part, nor any other potential red flag appears in the

 transcript of petitioner’s plea and sentencing proceedings. Finally, as noted, the plea petitioner

 challenges here was part of a negotiated global disposition resolving five other open matters in

 Queens County, including several pending felony cases. ECF No. 8-1 at 6-8 (plea) and 12-14

 (sentencing). Securing resolution of all his open criminal matters was a valuable benefit that

 further undermines petitioner’s assertion that his plea was in any way unfair or coerced.



                                          CONCLUSION

        For all the reasons discussed, the application of petitioner Sean Barnhill for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254 is denied in its entirety. Because petitioner has not

                                                  10
Case 1:16-cv-03085-RJD-LB Document 13 Filed 10/08/20 Page 11 of 11 PageID #: 156




 “made a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), a

 certificate of appealability will not issue.

 SO ORDERED.

 Dated: Brooklyn, New York
        October 8, 2020


                                                             __s/___________________
                                                             RAYMOND J. DEARIE
                                                             United States District Judge




                                                 11
